PER CURIAM.
Petitioner, Edward Wilford Chauneey, has filed an application for a writ of habeas corpus in this Court. Briefly, the facts'set forth in the petition indicate that the petitioner was sentenced in Washoe County District Court, one to fifteen years for burglary and while an escapee from the Nevada State Prison was convicted in the Superior Court of Maricopa County, Arizona, of burglary, second degree. He was sentenced to the Arizona State Prison for a term of not less than six nor more than seven years, with the prior conviction alleged.
Petitioner mistakes the allegation of. the prior as double jeopardy.
The crime of burglary, second degree, provides for a maximum term of five years but A.R.S. § 13-1649 provides that imprisonment shall not exceed ten years where a prior is alleged There are two distinct and separate crimes, one in Nevada and one in Arizona. Double jeopardy is in no way involved. See Valdez v. State, 49 Ariz. 115, 65 P.2d 29 (1937).
It is, therefore, ordered that the petition is denied.